Exhibit IN MEDIA CORPORATION (A Development Stage Company) Balance Sheet As of July 31, 2009 ASSETS Current Assets Cash $ 35 Total Current Assets 35 Other Assets Licensing Agreement 415,000 Total Other Assets 415,000 $ 415,035 LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts Payable $ 14,800 Consulting Fees Payable 280,000 Total Current Liabilities 294,800 Long Term Liabilities Contracts Payable 415,000 Total Long Term Liabilities 415,000 Total Liabilities 709,800 Stockholders' Equity (Deficit) Common stock, ($0.001 par value, 100,000,000 shares authorized; 51,231,250 shares issued and outstanding as of July 31, 2009) 51,231 Additional paid-in capital 184,769 Deficit accumulated during exploration stage (530,765 ) Total Stockholders' Equity (Deficit) (294,765 ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) $ 415,035 The accompanying notes are an integral part of these financial statements F-1 IN MEDIA CORPORATION (A Development Stage Company) Statements of Operations October 22, 2008 (inception) through July 31, 2009 Revenues Revenues $ ¾ Total Revenues ¾ Operating Costs Operating Expenses 515,800 Administrative Expenses 14,965 Total Operating Costs 530,765 Net Income (Loss) $ (530,765 ) Basic earnings (loss) per share $ (0.010 ) Weighted average number of common shares outstanding 51,128,536 The accompanying notes are an integral part of these financial statements F-2 IN MEDIA CORPORATION (A Development Stage Company) Statement of Changes in Stockholders' Equity From October 22, 2008 (Inception) through July 31, 2009 Deficit Accumulated Common Additional During Common Stock Paid-in Development Stock Amount Capital Stage Total Balance, October 22, 2008 — $ — $ — $ — $ — Common Stock issued for cash on October 31, 2008 @ $0.001 per share 51,000,000 51,000 51,000 Common Stock issued for cash on December 16, 2008 @ $0.80 per share 31,250 31 24,969 25,000 Common Stock issued for cash on February 10, 2009 @ $0.80 per share 125,000 125 99,875 100,000 Common Stock issued for cash on March 19, 2009 @ $0.80 per share 12,500 13 9,987 10,000 Common Stock issued for cash on April 2, 2009 @ $0.80 per share 31,250 31 24,969 25,000 Common Stock issued for cash on December 16, 2008 @ $0.80 per share 31,250 31 24,969 25,000 Net (Loss) July 31, 2009 (530,765 ) (530,765 ) Balance, December 31, 2005 51,231,250 $ 51,231 $ 184,769 $ (530,765 ) $ (294,765 ) The accompanying notes are an integral part of these financial statements F-3 IN MEDIA CORPORATION (A Development Stage Company) Statements of Cash Flows October 22, 2008 (inception) through July 31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (530,765 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Changes in operating assets and liabilities: Increase (Decrease) in Contracts Payable 280,000 Increase (Decrease) in Accounts Payable 14,800 Net cash provided by (used in) operating activities (235,965 ) CASH FLOWS FROM INVESTING ACTIVITIES — Net cash provided by (used in) investing activities — CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock 51,231 Additional paid-in capital 184,769 Net cash provided by (used in) financing activities 236,000 Net increase (decrease) in cash 35 Cash at beginning of period — Cash at end of period $ 35 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during year for : Interest $ — Income Taxes $ — The accompanying notes are an integral part of these financial statements F-4 IN MEDIA CORPORATION NOTES TO FINANCIAL STATEMENTS For the Period from October 27, 2008 (Inception) through July 31, Note 1. Organization and Description of Business IN Media Corporation (The Company) was incorporated under the laws of the State of California on October 27, 2008.The Company is a content provider and integrator of Internet Protocol Television (IPTV) services for cable, satellite internet, telephony and mobile services.The IPTV boxes will be sold and distributed in China, in co operation with the government of China; who will be subsidizing the cost of the boxes to the individual end users.The various agreements covering this arrangement are covered in Note 3. of these footnotes. IN Media has established key relationships in China and India to launch IPTV services.The first implementation of IN Media services will be in China with one of the largest cable providers.The service will include a number of provinces in China and cover over 1.5 million potential subscribers with potential gross revenue of $90,000,000 to IN Media the first year of launch. The IN Media business model centers on a combination of hardware, software, manufacturing and content: (1) Set-Top Box Solution.IN Media provides reference hardware and software for mass market manufacturing as well as manufacturing of the actual set-top boxes to Platform Provider specifications.Revenue sharing is based on the fees collected by Platform Providers as a percentage of their overall access fees. (2) Content Licensing:IN Media provides access to their library of over 4,000 Hollywood and Bollywood movies.Fees are based on either Video on Demand (VoD) or advertising fees, depending on the Platform Provider agreements. Note 2. Summary of Significant Accounting Policies (A) Basis of Presentation The Company’s financial statements are prepared using the accrual method of accounting and have been prepared in accordance with accounting principles generally accepted in the United States.The Company has elected a December 31st year end. (B) Basic and Diluted Earnings per Share In February 1997, the FSAB issued SFAS No. 128, “Earnings Per Share,” which specifies the computation, presentation and disclosure requirements for earnings (loss) per share for entities with publicly held common stock.SFAS No. 128 supercedes the provisions of APB No. 15, and requires the presentation of basic earnings (loss) per share and diluted earnings (loss) per share.The Company has adopted the provisions of SFAS No. 128 effective October 27, 2008 (inception). (C) Cash & Cash Equivalents Cash includes cash and highly liquid investments with original maturities of three months or less. (D) Concentration of Credit Risk Financial instruments that potentially subjects the Companyto significant concentrations of credit risk consist principally of cash deposits.This cash is on deposit with a large federally insured bank.The Company has not experienced any losses in cash balances and does not believe it is exposed to any significant risk on cash and cash equivalents. (E) Use of Estimates and Assumptions The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. (F) Start –up Costs In accordance with the American Institute of Certificate Public Accountants Statement of Position 98-5, “Reporting on the costs of Start-up Activities”. The Company expenses all costs incurred in connection with the start-up and organization of the company. (G) Recent Accounting Pronouncements In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments-an amendment of FASB Statements NO 133 and 140,” to simplify and make more consistent the accounting for certain financial instruments.SFAS No. 155 amends SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities,” to permit fair value re-measurement for any hybrid financial instrument with an embedded derivative that otherwise would require bifurcation, provided that the whole instrument is accounted for on a fair value basis.SFAS No. 155 amends SFAS No. 140, “Accounting for the Impairment of Disposal of Long-Lived Assets,” to allow a qualifying special purpose entity to hold a derivative financial instrument that pertains to a beneficial interest other than another than another derivative financial instrument.SFAS No. 155 applies to all financial instruments acquired or issued after the beginning of an entity’s first fiscal year that begins after September 15, 2006, with earlier application allowed.This standard is not expected to have a significant effect on the Company’s future reported financial position or results of operations. In March 2006, the FASB issued SFAS No. 156, “Accounting for Servicing of Financial Assets,” and amendment of FASB Statement NO.140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.”This statement requires all separately recognized servicing assets and servicing liabilities be initially measured at fair value, if practicable, and permits for subsequent measurement using either fair value measurement with changes in fair value reflected in earnings or the amortization and impairment requirements of Statement No. 140.The Subsequent measurement of separately recognized servicing assets and servicing liabilities at fair value eliminates the necessity for entities that manage the risks inherent in servicing assets and servicing liabilities with derivatives to qualify for hedge accounting treatment and eliminates the characterization of declines in fair value as impairments or direct write-downs.SFAS No. 156 is effective for an entity’s first fiscal year beginning after September 15, 2006.This adoption of this statement is not expected to have a significant effect on the Company’s future report financial position or results of operations. F-5 IN MEDIA CORPORATION NOTES TO FINANCIAL STATEMENTS For the Period from October 27, 2008 (Inception) through July 31, In April2009, the FASB issued FASB Staff Position 107-1 and Accounting Principles Board 28-1, “Interim Disclosures about Fair Value of Financial Instruments,” (“FSP 107-1”). FSP 107-1 amends SFAS No.107, “Disclosures About Fair Value of Financial Instruments,” to require disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies as well as in annual financial statements. FSP 107-1 also amends APB Opinion No.28, “Interim Financial Reporting,” to require those disclosures in summarized financial information at interim reporting periods. FSP 107-1 is effective for interim reporting periods ending after June15, 2009.
